CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The purpose of this action is to correctly reflect that the amendment to the specification filed on 4/16/2020 was intended to be present in the amendment to the specification filed on 8/24/2020, as confirmed in an Interview with Anand Patel on 11/8/2021. Additionally, claim 49 is not allowed, as it was not part of the claim set presented in the amendments submitted on 10/25/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anand Patel on 10/28/2021.
The application has been amended as follows: 
Claim 51, line 1, replace “36” with --45-- and line 2, replace “comprising” with --comprises--. 

Claim 52, line 1, replace “36” with --45-- and line 2, replace “comprising” with --comprises--. 

Claim 55, line 3, insert --the-- before “calcined” and --the-- before “water”; line 4, replace “a” with --the-- before “first”; line 7, replace “comprising” with --wherein the aqueous foam comprises--. 
Allowable Subject Matter
Claims 36-48, 50-52, and 55-56 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 36-52 and 55-56 is the recitation in claim 36 that the calcined gypsum is present in the slurry in an amount of from 1785 to 2040 lbs/msf and wherein the gypsum board has a thickness of 5/8’’. 
The closest prior art is that previously made of record: (1) Martin et al. (US 2009/0123727); (2) Sherr et al., “Plaster Compositions, Reduction in Water Absorption of Gypsum Plaster with Acrylic Polymers," I & EC Product Research and Development, Volume 8, No. 2, 2 June 1969, pages 193-196; and (3) Wang et al. (US 2009/0169864), which are as made of record in the previous office action(s), the entire contents of which are incorporated into this action by reference.
Martin et al. teach that for a 5/8 in thick board, total board weight is 2200 to 2400 lbs/msf. The stucco, which corresponds to the instantly claimed calcined gypsum, is present in a range of about 49.5% by mass to about 61.7% by mass of the Samples as shown in Table 1. This means that the stucco, which corresponds to the instantly claimed calcined gypsum, is present in a range of about 1089 to about 1480 lbs/msf for a 5/8 in thick board (because the total weight is 2200-2400 lbs/msf for 5/8 thick board). This is outside the range of the instantly claimed invention. It would not have been obvious, based on the closest prior art, to use an amount of stucco (calcined gypsum) which falls within the range of the instantly claimed invention. Sherr et al. and Wang et al. do not cure the deficiencies of Martin et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766